Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on June 04, 2019.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/04/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claims 15, 17 and 19 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 7 cites “A search method comprising: calculating distances of a feature vector to be looked up from quantization feature vectors after a quantization using the quantization method according to 451900-25310-CINC Claim 1”, claim 17 recites “calculating distances of a feature vector to be looked up from quantization 25feature vectors after a quantization using the quantization method according to Claim 1”, and claim 19 recites, “a calculating unit, configured to calculate distances of a feature vector to 15be looked up from quantization feature vectors after a quantization using the quantization apparatus according to Claim 18”.
According to MPEP 608.01(n), in order for a claim to be a proper dependent claim, it shall not conceivably be infringed by anything which would not also infringe the basic claim.  A proper dependent claim further limits the base claim.  Claim 15, 17 and 19 fails to provide a further limitation to the method of claim 1 and 18. Claim 15 is directed to a search method for performing the quantization method of claim 1.  Claim 19 is directed to a search apparatus for 
Claim Interpretation under 35 USC § 112
6.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Claims 18-19 has limitation(s), "a setting unit configured to set", "a selecting unit configured to select… a calculation unit configured to calculate, a determination unit configured to determine", has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “set, select, calculate, determine", coupled with functional language "configured to", without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: figure 21-22 and specification Para [0126]-[0129].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-11, 13-14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fast Planner-Oriented Ripple Search Algorithm for Hyperspace VQ Codebook”, Chin-Chen Chang, Fellow, IEEE, and Wen-Chuan Wu, February, 05, 2006, herein after “Chang”.
	As per clam 1, Chang disclaoses:
	- a quantization method comprising (a codebook search method, abstract, line 1-5”),
	- setting quantization codewords (Fig. 3, a diagram (i.e. voronoi diagram) is setup for quantizing codewords”),
	- selecting, from the set quantization codewords, at least one quantization 5codeword of which distance from an original feature vector is smaller than first predetermined distance as a quantization codeword subset (selecting (i.e. identifying) codewords best distance, page 1538, column 2, line 25-40”), 
- determining quantization feature vectors corresponding to the original feature vector by using at least two quantization codewords, wherein at least one quantization codeword from the at least two quantization codewords are in 10the quantization codeword subset (feature vectors are determined corresponding to original feature vector using subset of codewords, Page 1538, column 2, line 3-14, page 1543 column 2, line 15-25”),   
As per claim 2, rejection of claim 1 is incorporated, and further Chang discloses:
- wherein the selecting the quantization codeword subset from the set quantization codewords comprises: 15selecting the quantization codeword subset from quantization codewords set in a hierarchy structure (codewords selected from a hierarchy structure, Fig. 2, page 1540, column 2, line 1-10”).
As per claim 3, rejection of claim 2 is incorporated, and further Chang discloses:
- wherein the quantization codewords set in the hierarchy structure include top layer 20quantization codewords and sub layer quantization codewords corresponding to the top layer quantization codewords; the selecting the quantization codeword subset from the set quantization codewords comprising: calculating distance of the original feature vector from each of top layer 25quantization codewords (hierarchy structure include top layer, page 1540, column 2, line 12-20, and calculating distance between codewords, page 1538, column 2, line 26-36”), 
- selecting, as the quantization codeword subset, at least one top layer quantization codeword of which distance from the original feature vector satisfies a setting distance requirement and sub layer quantization codewords 411900-25310-CINC corresponding to the top layer quantization codeword (distance satisfaction, (i.e. shortest distance), page 1543, column 2, line 20-30”). 
As per claim 4, rejection of claim 3 is incorporated, and further Chang discloses:
- wherein at least one top layer quantization codeword of which distance from the original feature vector 5satisfies the setting distance requirement and the sub layer quantization codewords corresponding to the top layer quantization codeword are divided into sets, and at least one divided set is selected as the quantization codeword subset (codewords are divided and subset, page 1540, column 1, line 21-35”).
As per claim 5, rejection of claim 3 is incorporated, and further Chang discloses:
- 10performing, when a top layer quantization codeword from the quantization codeword subset is present in the quantization codewords for determining the 15quantization feature vectors corresponding to the original feature vector and when the original feature vector is divided into a plurality of sub feature vectors, a quantization processing on each of the sub feature vectors divided from the original feature vector by using the top layer quantization codeword and the sub layer quantization codewords corresponding thereto (quantizing each sub feature, (codewords are divided and subset, page 1540, column 1, line 21-35”, column 2, line 1-10”).
As per claim 6, rejection of claim 5 is incorporated, and further Chang discloses:
- storing the determined quantization feature vectors by the following information: information of two quantization codewords for determining a quantization 25feature vector corresponding to the original feature vector, information of two quantization codewords used in performing the quantization processing on each of the sub feature vectors and parameters (storing the quantization feature for each sub feature and parameter, page 1538, column 1, line 15-25”).
As per claim 7, rejection of claim 6 is incorporated, and further Chang discloses:
- wherein the parameter is, in considering of directionality, a ratio of a distance of the sub feature vector to a nearer quantization codeword of the two quantization codewords used in performing the quantization processing, to a distance between the two 5quantization codewords (calculating a distance ratio, page 1544, table, 1, column 1, line 20-30”).
As per claim 8, rejection of claim 1 is incorporated, and further chang discloses:
- wherein when the number of quantization codewords for determining quantization feature vectors corresponding to the original feature vector is more than two, quantization 10feature vectors obtained based on any two quantization codewords are determined and one quantization feature vector is selected from the determined quantization feature vectors as a quantization feature vector corresponding to the original feature vector (determining codewords, page 1543, column 2, line 1-20”).
As per claim 9, rejection of claim 1 is incorporated, and Chang discloses:
- connecting any two quantization codewords in the at least two quantization codewords with one another, and calculating vertical projections 20of the original feature vector on each of connection lines respectively; and determining a connection line on which projection distance satisfies a requirement, and determining, as a quantization feature vector corresponding to the original feature vector, a projection of the original feature vector on the connection line on which the projection distance satisfies the requirement (connecting codeword with an edges, Fig. 4, column 2, line 1-15”).
As per claim 10, rejection of claim 9 is incorporated, and further Chang discloses:
- wherein the determined quantization feature vector is represented by information of at least two quantization codewords for determining quantization feature vectors 431900-25310-CINC corresponding to the original feature vector and at least one parameter (vector quantization, page 1542, column 1, line 15-30”).
As per claim 11, rejection of claim 10 is incorporated, and further Chang discloses:
- wherein the parameter is, in considering of directionality, a ratio of a distance of a 5quantization feature vector obtained by projecting the original feature vector on a connection line constituted by two quantization codewords to a nearer quantization codeword of the two quantization codewords, to a distance between the two quantization codewords, and the number of parameters is equal to the number of connection lines constituted by the at least two 10quantization codewords (projecting techniques used for quantizaing codewords, page 1539, column 2, line 15-30”).
As per claim 13, rejection of claim 1 is incorporated, and further Chang discloses:
- selecting, from the quantization codeword subset, at least one quantization codeword of which distance from the original feature vector satisfies a condition (selecting codeword with shortest distancepage 1543, column 2, line 1-30”),
- calculating, by connecting each of quantization codewords selected from 5the quantization codeword subset with other quantization codewords in the quantization codeword subset respectively, vertical projections of the original feature vector on each of connection lines (calculating distance between two codewords, Fig. 3, and 4, page 1538, column 2, line 25-55”), 
- determining a connection line on which projection distance satisfies a requirement, and determining, as a quantization feature vector corresponding 10to the original feature vector, a projection of the original feature vector on the connection line on which the projection distance satisfies the requirement (projection of connection line, Fig. 3-4, page 1539, column 2, line 15-30”).
As per claim 14, rejection of claim 13 is incorporated, and further Chang discloses:
- sequentially connecting, in order of distances of quantization codewords selected from the quantization codeword subset from the original feature vector 20from near to far, each of quantization codewords with other quantization codewords in the quantization codeword subset respectively; and finishing, when calculation number of vertical projections of the original feature vector on connection lines exceeds a set maximum value, calculation of vertical projections of the original feature vector (sequentially connecting (i.e. sorted order, page 1539, column 2,line 15-35”).

As per claim 20, 
Claim 20 is the computer readable medium claim corresponding to method claim 1 respectively, and rejected under the same reason set forth to the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Fast Planner-Oriented Ripple Search Algorithm for Hyperspace VQ Codebook”, Chin-Chen Chang, Fellow, IEEE, and Wen-Chuan Wu, February, 05, 2006, herein after “Chang”, in view of Chen et al (US 2015/0280800 A1).
As per claim 12, rejection of claim 11 is incorporated, 
Chang does not explicitly disclose wherein preset values of parameter are distributed in a specific area of a feature space, and if a calculation value of parameter determined in performing the 15calculation of vertical projections is within the specific area, a preset value of parameter closest to the calculation value of parameter is taken as the parameter for presenting quantization feature vectors; and if the calculation value of parameter determined in performing the calculation of vertical projections is not within the specific area, a value of an 20upper limit value and a lower limit value which is closer to the calculation value of parameter is taken as the parameter for presenting quantization feature vectors. However, Chen in an analogous art discloses wherein preset values of parameter are distributed in a specific area of a feature space, and if a calculation value of parameter determined in performing the 15calculation of vertical projections is within the specific area, a preset value of parameter closest to the calculation value of parameter is taken as the parameter for presenting quantization feature vectors; and if the calculation value of parameter determined in performing the calculation of vertical projections is not within the specific area, a value of an 20upper limit value and a lower limit value which is closer to the calculation value of parameter is taken as the parameter for presenting quantization feature vectors (conditional preset value calculated for vector quantization, Fig. 6-7, Para [0032]-[0034]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Chen in to the method of Chang. The modification would be obvious because one having ordinary skill in the art would be motivated to use codebook processing of Chen into the method of Chang for an improved vector quantization and fast vector searching.
12.	Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Fast Planner-Oriented Ripple Search Algorithm for Hyperspace VQ Codebook”, Chin-Chen Chang, Fellow, IEEE, and Wen-Chuan Wu, February, 05, 2006, herein after “Chang”, in view of Perlmutter et al (US 2009/0034805 A1).
As per claim 15, 
Claim 15 is a search method claim corresponding to method 1 respectively and rejected under the same reason set forth to the rejection of claim 1, 
Chang also disclose calculating distance of a feature to be looked up in page 1538, column 2, line, 15-25”),
However, Chang does not explicitly disclose quantization in a database and determining, as a search result, at least one quantization feature vector for which distance satisfy a condition. However, in the same field of endeavor Perlmuller in an quantization in a database and determining, as a search result, at least one quantization feature vector for which distance satisfy a condition (searching query image, Para [0004], with distance satisfaction, Para [0180]-[0182]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Perlmuller in to the method of Chang. The modification would be obvious because one having ordinary skill in the art would be motivated to use the codebook processing method of Chang into the method of Perlmutter to improve the performance of image search in an image database. 
As per claim 16, rejection of claim 15 is incorporated, and further Chang discloses:
- 5determining, among quantization codewords set in a feature space, a top layer quantization codeword of which distance from the feature vector to be 10looked up is smaller than second predetermined distance, and determining, among sub layer quantization codewords corresponding to the top layer quantization codeword, sub layer quantization codewords of which distances from the feature vector to be looked up are smaller than third predetermined distance (looking up top layer codewords, page 1538, column 2, line 10-30, page 1540, column 2, line 20-40”),
- 15determining quantization feature vectors obtained by using the determined top layer quantization codeword and/or the determined sub layer quantization codewords; and calculating distances between the feature vector to be looked up and the determined quantization feature vectors (calculating distance from top layer, page 1538, column 2, line 25-35, page 1540, column 2, line 20-40”).
As per claim 17,
Claim 17 is the computer readable medium claim corresponding to method claim 15 respectively, and rejected under the same reason set forth to the rejection of claim 15 above.
As per claim 19, 

			Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167